Title: General Orders, 9 June 1780
From: Washington, George
To: 



Head Quarters Springfield Friday June 9th 1780
Parole Monmouth  Countersigns B. K.Watchword, Attention

A Field Return to be made immediately of the officers and men on the ground “Fit for Action” by Brigades regimentally digested.
A return of the number of shoes actually wanted by the men present; also of Canteens.
The men to cook two days provisions immediately and to draw two days more so as to be completed with four days provisions this day inclusive.
The Ammunition to be inspected very critically and all deficiencies made up.
Major General Lord Stirling is to take the command of the second line and Major General Baron Steuben to take the command of the Troops in advance consisting of General Maxwell’s brigade, Major Gibbs’s detachment and such of the Militia as are at present advanced.
The detachment under command of Major Talbot lately returned from Peramus are to join their respective Corps.
Colonel Hazen’s regiment to take Post at the fork of the road on the left of Cammell’s.
